DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the word “said” is used throughout the entire text of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent No. CN 108167356 to Zhang et al.
Regarding Claim 1, Zhang et al disclose a method for monitoring the health of a brake plate 13 (see Figure 1 and steps S901-S909 as discussed on the last page of the examiner provided written translation of the description section of the reference) having a solenoid 16 with an air gap (i.e., see Figure 1 and the gap that would be present between elements 13 and 11), comprising the steps of:  creating a reference solenoid current profile of the air gap (see step S903 as discussed on the last page of the examiner provided translation of the description section of the reference), by:  calculating a nominal solenoid current profile (see steps S901 and S902 of the last page of the examiner provided translation of the description section) based on the air gap under nominal conditions, calculating an upper and lower limit (a,b) of the nominal solenoid current profile based on the impact of at least one external variation and/or tolerance of the brake plate 13 (see the last page, paragraph 13, of the examiner provided translation of the description section), and creating the reference solenoid current profile by including the upper and lower limits (a,b) in the nominal solenoid current profile (see steps S903-S909 of the last page of the examiner provided translation of the description), wherein the method for monitoring the health of the brake plate 13 further comprises:  generating and measuring a solenoid current curve of the brake plate solenoid air gap (see steps S901 and S902 on the last page of the examiner provided translation of the description section) and determining whether the generated curve of the brake plate 13 is between the upper and lower limits (a,b) of the reference solenoid current profile (see steps S903-S909 discussed on the last page of the examiner provided written translation of the description section), and if the generated curve of the brake plate 13 is determined as not being between the upper and lower limits (a,b), the brake plate 13 is determined as not being healthy (see Claims 13-18 on the second page of the examiner provided translation of the claims section).
Regarding Claim 2, Zhang et al further disclose that if the generated curve of the brake plate 13 is determined as being between the upper and lower limits (a,b), determining that the brake plate 13 is healthy (see Claim 16 on the second page of the examiner provided translation of the claim section of the reference).
Regarding Claim 3, Zhang et al further disclose that a warning is generated when the brake plate 13 is determined as not being healthy (see the last page of the examiner provided translation of the description section and paragraph 14 of that page).
Regarding Claim 4, Zhang et al further disclose that the at least one external variation comprises a variation in the environment of the brake plate 13 (i.e., the air gap present between elements 13 and 11).
Regarding Claim 9, see Claim 18 of the reference (on the last page of the examiner provided translation of the claim section).
Regarding Claims 10 and 11, see the translated abstract of Zhang et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent No. CN 108167356 to Zhang et al in view of Canadian Patent No. CA 3031711 to Ihle et al.
Regarding Claim 5, Zhang et al disclose most all the features of the instant invention as applied above, except for the external variation comprising a variation in environmental temperature. 
Ihle et al are relied upon merely for their teachings of a method for monitoring the health of a brake plate, wherein limits of a current profile are calculated based on the impact of an external variation in environmental temperature of the brake plate (see page 8 lines 5-10 of the reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the method of monitoring the health of the brake plate of Zhang et al so that limits of the current profile are calculated based on the impact of an external variation in environmental temperature of the brake plate as taught by Ihle et al in order to ensure that excessive overheating of the brake plate can be accounted for and a corresponding warning can be displayed. 
Regarding Claim 8, Zhang et al do not disclose that the at least one external variation comprises a variation in voltage supplied to the brake plate.
Ihle et al are again relied upon for their teachings of a method for monitoring the health of a brake plate, wherein limits of a current profile are calculated based on the impact of an external variation comprising a variation in voltage supplied to the brake plate (see Figure 2 and page 6 lines 10-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the method of monitoring the health of the brake plate of Zhang et al so that limits of the current profile are calculated based on the impact of an external variation comprising a variation in voltage supplied to the brake plate as taught by Ihle et al so that the state of the brake plate can be better ascertained to determine the degree of wear of the brake plate based on this variation in voltage and a warning can then be displayed or transmitted.  See in particular page 6 lines 17-25 of the Ihle et al reference.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent No. CN 108167356 to Zhang et al.
Regarding Claim 6, Zhang et al do not disclose that the external variation comprises a variation in external humidity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the method of monitoring the health of the brake plate of Zhang et al so that limits of the current profile are calculated based on the impact of an external variation comprising a variation in external humidity as a matter of design preference dependent upon the desired external variation component to be taken into consideration.  Considering humidity in the nominal solenoid current profile would better account for the condition of the brake plate in extreme heat situations.
Regarding Claim 7, Zhang et al do not disclose that the external variation comprises a variation in the manufacturing tolerances of the brake plate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the method of monitoring the health of the brake plate of Zhang et al so that limits of the current profile are calculated based on the impact of an external variation in the manufacturing tolerances of the brake plate as a matter of design preference dependent upon the desired external variation component to be taken into consideration.  Considering a variation in the manufacturing tolerances of the brake plate would better account for the size and shape of the brake plate in determining the current profile.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2003/0061872 to Giessler, U.S. Patent No. 9,964,166 to Staahl et al., and PG Publication No. 2019/0263376 to Ihle et al all disclose methods for monitoring the health of brakes similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        05/02/22